IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


J. SCOTT WATSON, PC,                       : No. 136 EAL 2022
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
PREDRAG FILIPOVIC AND P. TIENE,            :
                                           :
                   Petitioners             :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of November, 2022, the Petition for Allowance of Appeal

is DENIED.